Case 1:18-cv-00232-CMA-STV Document 222 Filed 04/23/20 USDC Colorado Page 1 of 7




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO
                                Judge Christine M. Arguello


   Civil Action No. 18-cv-00232-CMA-STV

   ANTHONY WARD, pro se,

          Plaintiff,

   v.

   LUTHERAN MEDICAL CENTER,
   AMANDA E. KAO,
   KEVIN FLYNN,
   LESLIE PRATT,
   LYNNE WEST,
   SCOTT MINER,
   GRANT WICKLUND, and
   KRISTINA RICHARDS,

          Defendants.


            ORDER AFFIRMING DECEMBER 12, 2019 RECOMMENDATION OF
                      UNITED STATES MAGISTRATE JUDGE


          This matter is before the Court on the Recommendation (Doc. # 150) of United

   States Magistrate Judge Scott T. Varholak, wherein he recommends that this Court

   deny Plaintiff’s Motion for Default Judgment (Doc. # 97) and grant Defendants Amanda

   Kao, Kevin Flynn, Bridget Lauro, 1 and Scott Miner’s (“Defendants”) Motion to Set Aside

   Clerk’s Entry of Default (Doc. # 142). Plaintiff filed an Objection (Doc. # 159) to the

   Recommendation on December 31, 2019, and Defendants filed Responses (Doc. ##


   1Defendant Lauro was subsequently dismissed from this case on January 3, 2020, pursuant to
   a stipulation by the parties. (Doc. ## 163, 164.)
Case 1:18-cv-00232-CMA-STV Document 222 Filed 04/23/20 USDC Colorado Page 2 of 7




   173, 174) on January 7, 2020. For the following reasons, the Court affirms the

   Recommendation.

                                    I.      BACKGROUND

          This case arises from medical treatment Plaintiff received at Lutheran Medical

   Center in Jefferson County, Colorado, in October 2016. On January 29, 2018, Plaintiff

   filed this suit against Lutheran, multiple doctors and nurses involved in his treatment,

   hospital staff, and various other parties. See (Doc. # 1).

          In an order dated March 5, 2018, Magistrate Judge Gallagher granted Plaintiff’s

   motion to proceed in forma pauperis. (Doc. # 15.) As a result, the United States

   Marshals Service was responsible for serving Defendants with process. See 28 U.S.C.

   § 1915(d). Consequently, the Marshals Service returned proofs of services as to each

   Defendant. (Doc. ## 48-1, 48-7, 48-8, 48-10.) Each proof of service indicated that it was

   effected on “Kimberly Moore, RHIA, who is designated by law to accept service of

   process on behalf of . . . Lutheran Medical Center et al.” See, e.g., (Doc. # 48-1 at 2).

          Based on the date of service, Defendants were required to file an answer or

   otherwise respond to Plaintiff’s Complaint on June 14, 2019. However, Defendants did

   not file an answer or responsive pleading by that date. Plaintiff subsequently filed an

   Affidavit in Support of Request to Enter Default (Doc. # 61), and the Clerk of the Court

   filed an entry of default as to Defendants on August 14, 2019 (Doc. # 67).

          On October 4, 2019, Plaintiff filed the instant Motion for Default Judgment. (Doc.

   # 97.) Counsel for Defendants entered their appearances on October 29, 2019, and




                                                2
Case 1:18-cv-00232-CMA-STV Document 222 Filed 04/23/20 USDC Colorado Page 3 of 7




   November 4, 2019. (Doc. ## 118–120, 128.) Defendants jointly filed the instant Motion

   to Set Aside Clerk’s Entry of Default (Doc. # 142) on November 11, 2019.

                                   II.    LEGAL STANDARDS

   A.     REVIEW OF A RECOMMENDATION

          When a magistrate judge issues a recommendation on a dispositive 2 matter,

   Federal Rule of Civil Procedure 72(b)(3) requires that the district judge “determine de

   novo any part of the magistrate judge’s [recommended] disposition that has been

   properly objected to.” An objection is properly made if it is both timely and specific.

   United States v. One Parcel of Real Property Known As 2121 East 30th Street, 73 F.3d

   1057, 1059 (10th Cir. 1996). In conducting its review, “[t]he district judge may accept,

   reject, or modify the recommended disposition; receive further evidence; or return the

   matter to the magistrate judge with instructions.” Fed. R. Civ. P. 72(b)(3).

   B.     PRO SE PLAINTIFF

          Plaintiff proceeds pro se. The Court, therefore, reviews his pleading “liberally and

   hold[s] [it] to a less stringent standard than those drafted by attorneys.” Trackwell v.

   United States, 472 F.3d 1242, 1243 (10th Cir. 2007) (citations omitted). However, a pro


   2 Defendant Flynn asserts that the applicable standard of review is whether the
   Recommendation is clearly erroneous because motions related to default judgment are not
   dispositive. (Doc. # 173 at 2.) In support of his argument, Defendant Flynn cites a local rule of
   procedure which states that “[d]ispositive motions include motions to amend, to dismiss, for
   transfer or for change of venue, to remand, for summary judgment, and for partial summary
   judgment.” D.C.COLO.LCivR 72.3(a) (emphasis added). However, the list of motions in the local
   rule is illustrative rather than exhaustive because the list is introduced by the word “include.”
   Additionally, courts have held that motions for default judgment and motions to vacate a default
   judgment are, in fact, dispositive. See, e.g., Baltimore Line Handling Co. v. Brophy, 771
   F. Supp. 2d 531, 534 (D. Md. 2011) (motion for default judgment); SLC Turnberry, Ltd. v. The
   Am. Golfer, Inc., 240 F.R.D. 50, 52 (D. Conn. 2007) (motion to vacate default judgment).
   Therefore, the Court will apply a de novo standard of review.

                                                  3
Case 1:18-cv-00232-CMA-STV Document 222 Filed 04/23/20 USDC Colorado Page 4 of 7




   se litigant’s “conclusory allegations without supporting factual averments are insufficient

   to state a claim upon which relief can be based.” Hall v. Bellmon, 935 F.2d 1106, 1110

   (10th Cir. 1991). A court may not assume that a plaintiff can prove facts that have not

   been alleged, or that a defendant has violated laws in ways that a plaintiff has not

   alleged. Associated Gen. Contractors of Cal., Inc. v. Cal. State Council of Carpenters,

   459 U.S. 519, 526 (1983); see also Whitney v. New Mexico, 113 F.3d 1170, 1173–74

   (10th Cir. 1997) (a court may not “supply additional factual allegations to round out a

   plaintiff’s complaint”); Drake v. City of Fort Collins, 927 F.2d 1156, 1159 (10th Cir. 1991)

   (a court may not “construct arguments or theories for the plaintiff in the absence of any

   discussion of those issues”). Nor does pro se status entitle a litigant to an application of

   different rules. See Montoya v. Chao, 296 F.3d 952, 957 (10th Cir. 2002).

                                      III.   DISCUSSION

          Magistrate Judge Varholak determined that the Clerk’s Entry of Default (Doc. #

   67) should be set aside. Plaintiff objects to the Recommendation primarily because he

   asserts that Defendants willfully avoided service. The Court agrees with Magistrate

   Judge Varholak.

          Courts disfavor default judgments. Polaski v. Colorado Dep't of Transp., 198 F.

   App'x 684, 685 (10th Cir. 2006) (citing Katzson Bros., Inc. v. United States EPA, 839

   F.2d 1396, 1399 (10th Cir. 1988)). As a result, courts “may set aside an entry of default

   for good cause.” Fed. R. Civ. P. 55(c). “In deciding whether to set aside an entry of

   default, courts may consider, among other things, ‘whether the default was willful,

   whether setting it aside would prejudice the adversary, and whether a meritorious


                                                4
Case 1:18-cv-00232-CMA-STV Document 222 Filed 04/23/20 USDC Colorado Page 5 of 7




   defense is presented.’” Watkins v. Donnelly, 551 F. App'x 953, 958 (10th Cir. 2014)

   (quoting Pinson v. Equifax Credit Info. Servs., 316 F. App’x. 744, 750 (10th Cir. 2009)).

   The Court need not consider each factor and may consider other factors in its

   discretion. Hunt v. Ford Motor Co., 65 F.3d 178 (10th Cir. 1995). Ultimately, the Court is

   guided by the principle that “[t]he preferred disposition of any case is upon its merits and

   not by default judgment.” Gomes v. Williams, 420 F.2d 1364, 1366 (10th Cir. 1970).

          Plaintiff maintains that Defendants willfully avoided service of process. In support

   of his position, Plaintiff cites to documents in the record which appear to be photocopies

   of envelopes that the Post Office returned to Plaintiff. However, those materials do not

   establish that Defendants willfully avoided service. Many of the documents reflect that

   the Post Office was “unable to forward” Plaintiff’s envelopes and that the “addressee

   [was] unknown.” See, e.g., (Doc. # 159 at 11–15). Rather than indicating that

   Defendants avoided service, the evidence in the record suggests that the address on

   the envelope was not the correct address for Defendants.

          On the other hand, Defendants have represented that they are not employed by

   Lutheran Medical Center, and they were unaware of the instant lawsuit until October

   2019. (Doc. # 142 at 2–3.) Despite Plaintiff’s argument to the contrary, there is no

   evidence that Defendants are being untruthful. Therefore, this factor weighs in favor of

   setting aside the entry of default.

          With respect to whether Plaintiff would be prejudiced by setting aside the entry of

   default, Magistrate Judge Varholak accurately noted that, “aside from citing to the delay

   in advancing this case . . . , Plaintiff has not alleged, let alone demonstrated, any


                                                5
Case 1:18-cv-00232-CMA-STV Document 222 Filed 04/23/20 USDC Colorado Page 6 of 7




   prejudice.” (Doc. # 150 at 5.) Plaintiff did not raise any specific objections to the

   magistrate judge’s Recommendation in this regard, and the Court cannot identify any

   prejudice to Plaintiff that would result from this case being resolved on the merits.

   Consequently, this factor weighs strongly in favor of setting aside the entry of default.

          Moreover, Defendants have presented meritorious defenses. Upon review of the

   docket, the Court notes that Defendants have filed motions to dismiss pursuant to

   Federal Rule of Civil Procedure 12(b). See (Doc. ## 152, 155, 156). Without

   commenting on the ultimate disposition of those motions, it is sufficient for the Court to

   observe that Defendants raise arguments that are at least colorable, and those

   arguments, “if true, would constitute a defense to the action.” In re Stone, 588 F.2d

   1316, 1319 (10th Cir. 1978); see, e.g., Zen & Art of Clients Server Computing, Inc. v.

   Res. Support Assocs., Inc., No. 06-cv-00239-REB-MEH, 2006 WL 1883173, at *3 (D.

   Colo. July 7, 2006) (finding defense to be meritorious for purposes of a motion to set

   aside default when the defendant had “at least . . . articulated a valid argument . . . .”);

   Crutcher v. Coleman, 205 F.R.D. 581, 585 (D. Kan. 2001) (“defendant's averments

   need only plausibly suggest the existence of facts which, if proven at trial, would

   constitute a cognizable defense.”). Accordingly, this factor also weighs in favor of setting

   aside the entry of default.

          In summary, considering the absence of culpable conduct on the part of

   Defendants, the lack of prejudice to Plaintiff, and the strong preference for resolution of

   cases on their merits, see In re Rains, 946 F.2d 731, 732–33 (10th Cir. 1991), the Court

   finds good cause to vacate the entry of default pursuant to Fed. R. Civ. P. 55(c). As a


                                                 6
Case 1:18-cv-00232-CMA-STV Document 222 Filed 04/23/20 USDC Colorado Page 7 of 7




   result, Plaintiff’s Motion for Default Judgment fails as a matter of law because a default

   judgment cannot be entered in the absence of an entry of default. Watkins v. Donnelly,

   551 F. App'x 953, 958 (10th Cir. 2014) (if an entry of default is set aside, “it ineluctably

   follows” that default judgment cannot be entered in a plaintiff’s favor).

                                       IV.   CONCLUSION

          Based on the foregoing, the Court ORDERS as follows:

      •   Plaintiff’s objections are overruled;

      •   Magistrate Judge Varholak’s Recommendation (Doc. # 150) is AFFIRMED AND

          ADOPTED as an Order of this Court;

      •   Plaintiff’s Motion for Default Judgment (Doc. # 97) is DENIED;

      •   Defendants Amanda Kao, Kevin Flynn, Bridget Lauro, and Scott Miner’s Motion

          to Set Aside Clerk’s Entry of Default (Doc. # 142) is GRANTED IN PART AND

          DENIED AS MOOT IN PART:

             o The Motion is DENIED AS MOOT as to Defendant Lauro because she has

                 been dismissed from this case pursuant to a stipulation by the parties, see

                 (Doc. ## 163, 164);

             o The Motion is GRANTED as to Defendants Kao, Flynn, and Miner.



          DATED: April 23, 2020

                                                      BY THE COURT:


                                                      _____________________________
                                                      CHRISTINE M. ARGUELLO
                                                      United States District Judge

                                                  7
